ON SUGGESTION OF ERROR.
The vital point in this case is whether appellant's deed from the commissioner dated November 21, 1890, is available to him as color of title as against the tax deed to Hervey dated March 3, 1890. We are of the opinion that that question should be answered in the affirmative.
When considering color of title the question is not whether the instrument relied on as color operates to convey, and to continue to convey, any actual title but whether it appears to do so; and when on the face of the instrument it purports to convey title to the land therein described, it will constitute color although, because of matters de hors the instrument, it conveys no title at all. And the rule is too well settled in this state to be challenged now, that the actual adverse possession, by the colorable grantee, for the statutory period of a part of the tract of land, within the descriptions of the instrument which constitutes the color, extends the adverse possession and the title acquired thereby to the entire tract within the calls of the color, there being no conflicting actual possession.
But refuge is sought to be taken by appellees within the rule that one cannot successfully claim adverse possession under color of title where he has deprived himself of the color relied upon by conveyance to another or has been deprived of the color of title relied on by judgment or decree or by a sale under execution or under a power of sale given in a mortgage executed by claimant. 2 C.J.S., Adverse Possession, section 69, pp. 585, 586. And appellees say that a tax sale should be considered as within that rule.
We may concede the force of that rule when the party relying on adverse possession has by his voluntary act conveyed the premises to another; for by this he has disclaimed the property and cannot then be in the attitude of claiming on the one hand and disclaiming on the other. *Page 732 
And we may further concede that the rule will apply to any sale under a judgment or decree in a proceeding to which the adverse claimant has been a party; and we might go even further and concede that the rule would apply to a tax sale where the adverse claimant owned the land or some interest therein, at the time of the levy of the taxes for which the land was sold or was otherwise under a personal duty or obligation to the state to pay the taxes when the sale was made.
But none of these situations was present in this case. The Shepherds did not own any interest whatever in the land when the taxes for which it was sold became a lien thereon, and they had no interest in it when the land was sold for the taxes. They were under no obligation whatever in respect to the taxes. Everything done about the assessment, and the sale thereunder, was as to the Shepherd res inter alios acta. And while the maturity of the tax sale operated to wholly divest the Shepherds of any actual paper title, it had no effect upon their deed as color of title. They had no part in the tax deed. It was as to them wholly in invitum. They did not thereby disclaim, it was something as to which they had had no voice, and had said nothing; and they were not personally obliged to say or do anything about it. They were in no sort of privity with the tax purchaser; and to say that their commissioner's deed did not operate as color of title in adverse possession would be to say that there can be no such thing as color of title in adverse possession against a tax deed, whoever it is that asserts such adverse possession, and we must hold that such is not the law. We think Graham v. Warren, 81 Miss. 330, 331, 33 So. 71, relied on by both sides in the present case, supports the conclusion at which we have arrived, but we rest our decision not upon that case but upon principle, which we have briefly outlined.
Suggestion of error overruled. *Page 733